               Case 2:20-cr-00207-JAM Document 17 Filed 01/21/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AARON D. PENNEKAMP
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00207-JAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   DAMION JAY PHILLIPS,                                DATE: January 26, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for a status conference on January 26, 2021. On May 13, 2020, this Court issued
18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice,” and allows district judges to exercise their discretion to continue all criminal matters on a case-

20 by-case basis. This and previous General Orders were entered to address public health concerns related

21 to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has
23 emphasized that the Speedy Trial Act’s ends-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME               1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00207-JAM Document 17 Filed 01/21/21 Page 2 of 5


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 4 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 5 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 6 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 7 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 8 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 9 and the defendant in a speedy trial.” Id.

10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767–68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19 In light of the societal context created by the foregoing, this Court should consider the following case-

20 specific facts in finding excludable delay appropriate in this particular case under the ends-of-justice

21 exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date for the

22 status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

23 continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00207-JAM Document 17 Filed 01/21/21 Page 3 of 5


 1          1.      By previous order, this matter was set for status on January 26, 2021.

 2          2.      By this stipulation, defendant now moves to continue the status conference until March 2,

 3 2021, and to exclude time between January 26, 2021, and March 2, 2021, under Local Code T4.

 4          3.      By this stipulation, the parties also request that the Court vacate the previously adopted

 5 briefing schedule for a motion to suppress and, instead, adopt the below briefing schedule:

 6                  a)     The defendant shall file any motion to suppress by March 2, 2021;

 7                  b)     The United States shall file any opposition by March 16, 2021; and

 8                  c)     The defendant shall file any reply by March 23, 2021.

 9          4.      The parties further agree and stipulate, and request that the Court find the following:

10                  a)     The government has represented that the discovery associated with this case

11          includes investigative reports and related documents, criminal history documents, and other

12          paper documents, along with several photographs and video files provided by the California

13          Highway Patrol. All of this discovery has been, or soon will be, either produced directly to

14          counsel and/or made available for inspection and copying.

15                  b)     In light of this discovery, counsel for defendant desires additional time to consult

16          with his client, to review the current charges, to conduct investigation and research related to

17          those charges, to review and copy discovery for this matter, to inspect physical evidence seized

18          and/or otherwise available concerning this matter, to discuss potential resolutions with his client,

19          to consider and/or prepare pretrial motions, and to otherwise prepare for trial.

20                  c)     Moreover, in addition to the general public-health concerns cited by General

21          Order Nos. 611 and 612 issued by this Court on March 17 and 18, 2020, and presented by the

22          evolving COVID-19 pandemic, which the parties incorporate herein, an ends-of-justice delay is

23          particularly apt in this case because counsel have been encouraged to telework and minimize

24          personal contact to the greatest extent possible, and—consistent with that public-health

25          guidance—it will be difficult for defense counsel to fully investigate the facts of this case in

26          advance of the currently scheduled hearing.

27                  d)     Counsel for defendant believes that failure to grant the above-requested

28          continuance would deny him the reasonable time necessary for effective preparation, taking into

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00207-JAM Document 17 Filed 01/21/21 Page 4 of 5


 1          account the exercise of due diligence.

 2                  e)     The government does not object to the continuance.

 3                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of January 26, 2021 to March 2,

 8          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 9          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

10          of the Court’s finding that the ends of justice served by taking such action outweigh the best

11          interest of the public and the defendant in a speedy trial.

12          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16

17
      Dated: January 20, 2021                                 MCGREGOR W. SCOTT
18                                                            United States Attorney
19
                                                              /s/ AARON D. PENNEKAMP
20                                                            AARON D. PENNEKAMP
                                                              Assistant United States Attorney
21

22
      Dated: January 20, 2021                                 /s/ DOUG BEEVERS
23                                                            DOUG BEEVERS
24                                                            Counsel for Defendant
                                                              DAMION JAY PHILLIPS
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00207-JAM Document 17 Filed 01/21/21 Page 5 of 5


 1                                      FINDINGS AND ORDER

 2        IT IS SO FOUND AND ORDERED this 20th day of January, 2021.

 3
                                               /s/ John A. Mendez
 4                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
